Micheal Ralston
                                                             Q%,M2~Cb
                                   TDCJ #1219556
                                   Robertson Unit
                                 12071 F.M.   3522
                                Abilene, Tx 79601

                                Febuary 26/ 2015
                                                             MOTION DENIED
Court of Crimal Appeals of texas                             P^TP* <>'^~ '^
Clerk                                                        _«,   a   r
P.O. Box 12308                                               1YlJLLu==
                                                             ts>«v«»
Austin/ Tx 78711

    RE: WR-58/642-06/   EX PARTE RALSTON

Dear Clerk of the Court/


    Please find enclosed one oriqinal of this APPLICANT'S MOTION TO RECONSIDER
UNDER TEXAS CODE OF CRIMINAL PROCEDURE/ ARTICLE 11.01.
    Please file this motion and present it before the court.

                   Thank vou for your time in this matter.
                                Respectfully/




                                 Micheal Ralston




                                                                           i,Gk
                                                CAUSE NO.: WR-58.642-06


EX PARTE                                                         §   IN The COURT OF CRIMINAL APPEALS
MICHEAL RALSTON                                                  §   OF TEXAS
                                                                 §

              APPLICANT'S MOTTON TO RECONSTORR UNDER TEXAS CODE OF CRIMINAL
                                            PROCEDURES,          ARTICLE 11.01


       COMES        NOW/ MICHEAL RALSTON/ "Applicant" Pro-Se, and respectfully requests
this     Honorable           Court        grant        this his APPLICANT'S MOTION TO RECONSIDER UNDER

TEXAS        CODE     OF     CRIMINAL PROCEDURE, ARTICLE 11.01. In support of this request
Applicant shows this Cour the following:
(1) This        court        used        the ruling of Ex Parte Harrington, 310 S.W.3d 452 (Tex.
crim.        app.,        2010)     based       on      the case being challenged had been discharged.
In     the     Harrington           case        the     Court dismissed the case when it was used in a

later        conviction           that     was obtained after Harrington's release and rearrest.
The     Court ruled that it was a "Consequence of Release". In the case for Appl-
icalnt,        Applicant has never been released from state custody since the arrest
on     the     challenged           case.       This means that the consequences of Release do not
apply and thus making Applicant's case distinguishable from Harrington.
(-2) The       matters           being     challenged           in Applicant's case have bearing not only
on     the case being challenged, but also the case Applicant is still in custody
for.     Applicant           must        challenge        the    legallity of his arrest in this case as
this     was        the     only arrest and the factors in this case effect the case being
challenged           as    well      as     the case applicant is still being held for as it was
a joint situation between both Brown County and Tarrant County.
       Applicant           now     respectfully           requests     this Honorable Court take a moment
and     reconsider           this        case     at     hand as it is distinguishable from the ruling
made previously.
                                                           PRAYER

       Applicant           prays     that        this     Honorable     Court    qrant this his APPLICANT'S
MOTION FOR RECONSIDER UNDER TEXAS CODE OF CRIMINAL PROCEDURE, ARTICLE 11.01.



                                                        Respectfully,




                                            Micheal Ralston